DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-23 and 27 in the reply filed on 12/31/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 09/04/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference De Juan (US 8339006) does not exist. There is no patent of that number under that name and the patent corresponding to said number is unrelated art.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controlled release mechanism in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the specification, there does not seem to be corresponding structure present to accomplish the functional language that accompanies the generic placeholder.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mixed active material" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Amending this limitation to read “a mixed active material” and the later recitation in the last line of the claim to read “the mixed active material” will provide proper antecedent basis.
Claims 3-4 recite the limitation “DMSO” and it is not immediately obvious to an ordinary artisan to what this acronym refers to and thus the scope of the claim cannot be determined. Amending the 
Claim 12 recites the limitation “at least one second active material comprises an AI” and it is not clear whether “an AI” is meant to refer to the AI referred to in claim 1 from which claim 12 depends or some other AI. For the purposes of examination it is interpreted that the AI could be the same or could be a second AI.
The term "high surface to volume ratio" in claim 19 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not clearly define a magnitude of surface area to volume ratio that necessarily would meet the limitation of “high” and an ordinary artisan would not immediately recognize the magnitude from the claim. Therefore the scope of the claim is not determinable. For the purpose of examination it is interpreted that there is some surface area to volume ratio.
Claim limitation “controlled release mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no recitation of the specific structure or means that accomplishes the functional language recited in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are rejected for being dependent on one of the claims above for at least the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 14, 20, 22-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679).
Regarding claim 1, Isaac (US 2012/0312706) teaches a controlled release device (CRD) comprising: a reservoir divided into a plurality of chambers by partitions positioned between adjacent chambers (Figs. 1-4 seal S and at least two cavities L; Paragraph [0031], claim 1); a first active material placed in a first chamber of the plurality of chambers and at least one second active material placed in at least one other of the plurality of chambers, wherein the first active material comprises an active ingredient (Al) and wherein the at least one second active material comprises one or both of a matrix and an altering material (Paragraph [0037] states the first and second chambers contain different 
	Black (US 8,677,679) teaches a diffusing device wherein the membrane comprising pores is covered by a removable lid (Fig. 2 removable cover portion 170 covering apertures 145). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Isaac such that there is a lid covering a porous membrane removable as taught by Black, such that the removal of the cap results in controlled release of the AI to arrive at the claimed invention. One would have been motivated to do so to fashion the lid according to known equivalent means. The combination of familiar prior art elements according to known means to arrive at nothing more than predictable results is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 14, Isaac in view of Black teaches the device is adapted for sequential mixing before the release of the mixed active material wherein the cap can only be removed after the partitions after the partitions are removed (Paragraph [0040] of Isaac; Column 28-34 of Black). The partitions of Isaac must be sheared (and thus at least partially removed) before the mixing occurs via shaking to form a vaporized product to be distributed and the lid portion of Black is designed such that the gaseous product is only allowed to escape after the cover portion 170 is removed.
Regarding claim 20, Isaac further teaches a diffusion barrier (Fig. 2A semi-permeable membrane D).

Regarding claim 23, the device taught by Isaac in view of Black is well capable of being worn, for example, in a user’s pocket. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).
Regarding claim 27, the device taught by Isaac in view of Black is well capable of being positioned such that the pores are exposed when inserted into a vest. See MPEP 2114, II.

Claim 2-5, 11-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Sikuljak (US 2018/0139960).
Regarding claim 2, Isaac in view of Black appears to be silent with regards to transfluthrin or metofluthrin and an organic solvent. 
Sikuljak (US 2018/0139960) teaches insecticides can comprise solvents such as ethanol and/or DMSO (Paragraph [0246]) along with metofluthrin (Paragraph [0301]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Isaac such that it is used to carry insecticide compositions such as metofluthrin and a volatile organic solvent such as ethanol to arrive at the claimed invention. One would have been motivated to do so in order to use the invention for its intended purpose to solve a known problem of treating pests with known compositions.
Regarding claim 3, Sikuljak teaches insecticides can comprise solvents such as ethanol and/or DMSO (Paragraph [0246]) along with metofluthrin (Paragraph [0301]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 4, Sikuljak teaches an AI of metofluthrin used alongside DMSO and a volatile organic solvent (See rejection of claims 2 and 3). Regarding the limitation more specifically that the DMSO is in the first active material and the volatile organic solvent is the second active material: It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Isaac in view of Sikuljak and use one of the finite number of predictable results to arrive at the claimed invention. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense (KSR v. Teleflex). Sikuljak teaches all of the chemical components used in combination, and Isaac teaches the storage of such chemical components in separately portioned compartments until use, establishing a pressure to solve a problem; and, there are a finite number of identified and predictable solutions to said problem: a) DMSO stored with the organic solvent, b) DMSO stored with metofluthrin, c) they are all stored in separate compartments, d) volatile organic solvent stored with metofluthrin. An ordinary artisan is well capable of recognizing these finite and predictable solutions, and could pursue them with a reasonable anticipation of success, and therefore the claim limitation is obvious. 
Regarding claim 5, Sikuljak further teaches the solvent is ethanol (Paragraph [0246]).
Regarding claim 11, Sikuljak further teaches the AI is an insecticide (Paragraphs [0003], [0295]).

Regarding claim 15, Sikuljak teaches the first active material can contain an altering material. See the rejection of claim 4.
Regarding claim 16, Isaac in view of Black further teaches the controlled release is determined by changing the evaporation rate of the AI, and/or changing the permeability of the membrane (Column 9 lines 28-34).
Regarding claim 17, Sikuljak further teaches the AI is an insecticide (Paragraph [0003], [0295]).
Regarding claim 18, Sikuljak further teaches the altering material is a solvent (Paragraph [0246]).
Regarding claim 19, Black further teaches a matrix that is a porous material alongside a first active material (Fig. 1-2 porous diffusion 120 with liquid 160; Column 9 line 16-20). It would have been obvious to  one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Isaac such that the first active material comprises a matrix that is porous as taught by Black to arrive at the claimed invention. One would have been motivated to do so in order to allow the first active material to be mixed and vaporize via the matrix. All of the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Sikuljak (US 2018/0139960) in view of Davis (US 2007/0194144).
Regarding claim 6, Isaac in view of Black in view of Sikuljak appears to be silent with regards to the claimed concentration.
. 

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Do (US 2020/0164097).
Regarding claim 7, Isaac in view of Black appears to be silent with regards to an exothermic reactant.
Do (US 2020/0164097), with an effective filing date of 1/15/2016, teaches a controlled release of a volatile material by heating with an exothermic reactant (Paragraphs [0150]-[0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Isaac such that the second active material is an exothermic reactant to arrive at the claimed invention. One would have been motivated to do so to successfully deliver a volatile component to arrive at an improved device.
Regarding claim 10, Do further teaches the exothermic reactant is activated when exposed to oxygen (Paragraph [0151]), that would inherently or at least obviously be exposed to oxygen when the cap is removed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Do (US 2020/0164097) in view of Adair (US 2017/0340765).

Do teaches a controlled release of a volatile material by heating with an exothermic reactant (Paragraphs [0150]-[0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Isaac such that the second active material is an exothermic reactant. One would have been motivated to do so to successfully deliver a volatile component to arrive at an improved device.
Regarding more specifically the limitation directed towards transfluthrin: Adair (US 2017/0340765) teaches a volatile dispensing device (Abstract) wherein the volatile material dispersed is transfluthrin in a solution of ethanol, a volatile organic solvent (Paragraph [0061], [0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Isaac such that there is transfluthrin as an active material. One would have been motivated to do so to successfully distribute a desired volatile substance to deter insects in a target area.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Do (US 2020/0164097) in view of Wired (NPL 2014).
Regarding claim 9, Isaac in view of Black in view of Do teaches all the limitations of claim 7. Do teaches the exothermic reactant is iron, vermiculate, and sodium chloride (Paragraph [0151]), but appears to be silent with regards to a dust.
Wired (NPL 2014) teaches that formulations of iron, vermiculate, and sodium chloride typically include iron dust (Top picture, “IRON POWDER” section). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Azani (US 2013/0306498).
Regarding claim 13, Isaac in view of Black appears to be silent with regards to the removal of the cap necessarily resulting in the removal of the baffles resulting in the mixing of the materials.
Azani (US 2013/0306498) teaches a device for storing substances separately until mixing wherein the removal of the cap (Abstract) necessarily requires the at least partial removal of the partitions and thus the mixing of the materials (Paragraph [0056]-[0059]; Figs. 1-2 cap 12, projecting element 24) via a twist of cap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the permeable membrane and pores along with the active materials taught by Isaac in view of Black into the device taught by Azani. One would have been motivated to do so in order to allow the substances to fully mix before a removal of the cap and release of the mixed substances and to better contain any volatile substances until mixing to arrive at an improved device.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (US 2012/0312706) in view of Black (US 8,677,679) in view of Wikipedia (NPL 2016).
Regarding claim 21, Isaac is silent with regards to the diffusion barrier being specifically hydrophobic. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify it so that it is hydrophobic to prevent any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN E CONLEY/               Primary Examiner, Art Unit 1796